DETAILED ACTION

Response to Amendment
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive.
Applicant agues that Park fails to discloses the open-loop power control parameter set is identified by and index.  The Examiner respectfully disagrees.  Park discloses PUSCH transmission power may be determined by equation 11 based on the open-loop power control parameter set is identified by and index (par.303 “For OLPC……. j the parameter set number/index”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Pub. 2020/0383060).
Regarding claim 1, Park discloses a power control method, comprising: 
receiving at least part of parameters in an open-loop power control parameter set of an uplink transmission, wherein the open-loop power control parameter set is 
resetting a local closed-loop power adjustment amount corresponding to a closed-loop power control process identification associated with the index of the received open-loop power control parameter set (par. 0343 “closed loop power control…… may be supported for each open-loop parameter set namely fC(i,j) may reset”).  
Regarding claims 2 and 7, Park discloses the uplink transmission comprises at least one of: a physical uplink shared channel transmission (par.0303 “PUSCH power control for a serving cell”); or a physical uplink control channel transmission (consideration is optional).  
Regarding claims 3 and 8, Park discloses the parameter in the open-loop power control parameter set of uplink transmission comprises at least one of: a target receiving power (consideration is optional); or a pathloss factor (par.008-009, par.012, par.0303-0304 “Plc(k)”).  
Regarding claims 4 and 9, Park discloses an open-loop power control parameter is indicated by an open-loop power control parameter identification (par.0303); a closed-loop power control process is indicated by the closed-loop power control process identification (par.0343).  
Regarding claims 5 and 10, Park discloses receiving, by a user equipment, UE, at least one of following associations: an association between the open-loop power control parameter identification and a reference signal index(par.0303-0304); orPage 24858-9722-7521.1Application No.: 16/875,693 Docket No.: 121964-0222 (ZTE-122US)an 
Regarding claim 6, Park discloses everything as claim 1 above.  More specifically, Park discloses a processor (par.022).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642